Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 1 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 2 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 3 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 4 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 5 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 6 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 7 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 8 of 24
Case 21-01179-VFP   Doc 3   Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document     Page 9 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 10 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 11 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 12 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 13 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 14 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 15 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 16 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 17 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 18 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 19 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 20 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 21 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 22 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 23 of 24
Case 21-01179-VFP   Doc 3    Filed 03/22/21 Entered 03/22/21 14:44:55   Desc Main
                            Document      Page 24 of 24
